COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON



                        ORDER ON MOTION FOR REHEARING

Cause numbers and style:      01–14–00769-CV; Jennifer Lee Cuellar v. Rocky Wayne
                              Neisser, Sr. & Kimberly Ann Neisser

Date motion filed:            August 3, 2015

Party filing motion:          Appellant Jennifer Lee Cuellar


       It is ordered that the motion for rehearing is DENIED.



Justice’s signature: /s/ Terry Jennings
                    Acting for the Court

Panel consists of: Justices Jennings, Higley, and Huddle.


Date: August 25, 2015